DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 16 November 2020 has been entered; claims 1-18 and 20-22 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 5-7 of the Remarks, filed 16 November 2020, with respect to the art rejections of the claims over Hara or Hara and other references have been fully considered and are persuasive.  All 102(a)(1) and/or 103 rejections of the claims over primary reference Hara have been withdrawn due to the amendments to the claims; however, new ground(s) of rejection over Benesi in view of JP ‘940 have been set forth below, as necessitated by amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Benesi et al. (U.S. Patent # 5615713) in view of JP # 2005058940A, hereinafter “Benesi” and “JP ’940”.
	With respect to claims 1-3, 5, 6, 9, 10, 12, 14, 18, and 20, Benesi teaches a pressure belt filter (Column 3, lines 25-27; Column 5, lines 5-10), comprising a warp yarn and a weft yarn and a desired permeability (Column 3, lines 38-58), wherein Example fabrics 1-5 comprise a warp yarn linear density of 2000 denier (equivalent to 2222 dtex, a discrete value within “from 2200 to 4400 dtex”) (Column 8, lines 10-29).  
Benesi teaches that dimensional stability of the fabric is facilitated by using heat activated adhesive yarns (Column 7, line 5, 14; “fusing yarn”), and also that the fabric can be heat-treated to set and/or crimp the fabric (Column 9, lines 4-25), but does not specifically teach the fused region specifically along each longitudinal edge of the belt or that the fusing yarn has the recited linear density.  
JP ‘940 discloses a filter cloth (Abstract) comprising a warp yarn consisting of synthetic fiber (A) and a weft yarn consisting of synthetic fiber (B), wherein the filter cloth comprises a fused region of 10mm to 50 mm (“between 5 mm and 70 mm”) at the edge part of the filter cloth (Abstract; Paragraph [0018]), “at either side of a permeable filtration area”), said fused region being formed from the warp yarn, the weft yarn and a two-component, core-sheath conjugated fiber comprising synthetic resin (C) and synthetic resin (D) provided for fusing the warp yarn and the weft yarn together (see Abstract, Paragraphs [0009-0011, 0014, 0015, 0018, 0021, 0022, “fusing yarn is a multi-filament structure”).  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the general teaching of adhesive yarns of Benesi with the fusing yarn of JP ‘940 because Benesi teaches that dimensional stability of the fabric is facilitated by using heat activated adhesive yarns (Column 7, line 5, 14); the ordinary artisan would look to the art of pressure filters to determine an appropriate yarn to use with the pressure belt filter of Benesi (see JP ‘940: Paragraphs [0001, 0005]), in order to gain the advantage of fraying prevention of the filter material under large mechanical loads (see JP ‘940): Paragraph [0005], see also Column 3, lines 25-27 of Benesi).  It has been held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding the recitation of the parallel orientation of the fusing yarn to the warp yarn, the Examiner submits that Paragraph [0044] merely indicates that the fusing yarn may be parallel with the warp yarn; there is no evidence indicating such orientation of the fusing yearn is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). JP ‘940 actually teaches in the Example 1 embodiment that the fusing yarns are used as the warp yarns in Paragraph [0022]; therefore, it is submitted that the orientation is the same and parallel to the adjacent warp yarns adjacent to the fused edge area.  

With respect to claims 11, Benesi in view of JP ‘940 discloses that the synthetic fiber (A) and (B) can be polyamide or polyester and synthetic fiber (C) can be low melting point co-polyester (see JP ‘940: Paragraph [0014]).
With respect to claim 13, Benesi in view of JP ‘940 is silent with respect to the ratio of fusing yarns to warp yarns; however, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  In this case, JP ‘940 does not specify the workable ranges for the fusing/warp yarn ratio, but they do describe the general conditions of the claim, namely that warp and fusing yarns are present. It would not be inventive to discover the workable ranges by routine experimentation of the invention taught by JP ‘940.
With respect to claims 15 and 16, Benesi in view of JP ‘940 discloses a fused area of 10 to 50 mm (see JP ‘940: Paragraph [0018]), overlapping or touching “between 30 and 70 mm” and “between 50 and 70 mm”.  
prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in JP ‘940, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Additionally, the Examiner submits that there is no evidence indicating such dimensions are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to claim 21, Benesi in view of JP ‘940 discloses a twill weave (see Benesi: Column 9, lines 29-38; Fig. 4, and JP ‘940): Paragraph [0022]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Benesi et al. (U.S. Patent # 5615713) in view of JP # 2005058940A as applied to claim 1, and further in view of Genin et al. (U.S. Patent # 2893442), hereinafter “Benesi”, “JP ’940”, and “Genin”.
With respect to claim 17, Benesi in view of JP ‘940 is silent with respect to a diameter of the bi-component fibers.
Genin teaches a similar warp and weft material wherein the binding yarn having a diameter of about 0.004 inch (equiv. 0.101mm) (Column 3, lines 27-32).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Benesi et al. (U.S. Patent # 5615713) in view of JP # 2005058940A as applied to claim 1, and further in view of McAliley et al. (U.S. Patent # 4781223), hereinafter “Benesi”, “JP ’940”, and “McAliley”.
With respect to claim 22, Benesi in view of JP ‘940 is silent with respect to a tracer yarn; however, tracer yarns in the art are well-known. 
McAliley teaches a tracer yarn in a weaving process wherein the tracer yarn allows for “expeditious alignment” during weaving (col. 17, lines 43-47). This is common in the art of weaving.  One of ordinary skill in the art at the time of the invention would have found it obvious to use a tracer yam to allow for easy alignment during weaving.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	19 February 2021